Citation Nr: 1755301	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  05-14 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral shoulder disability, to include arthritis.

2. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for hypertension.

3. Entitlement to service connection for a bilateral knee disability.

4. Entitlement to service connection for an acquired psychiatric disability, to include depression.  

5. Entitlement to service connection for a back disability.

6. Entitlement to service connection for a left foot disability, to include sclerotic plantar fibroma, status-post excision.  

7. Entitlement to service connection for elevated cholesterol.

8. Entitlement to service connection for hemorrhoids.

9. Entitlement to service connection for a prostate disability.

10. Entitlement to service connection for a sinus disability.

11. Entitlement to service connection for a skin disability, to include as due to herbicide and chemical exposure.

12. Entitlement to service connection for a gastrointestinal disability, claimed as gastroesophageal reflux disease (GERD), acid reflux, and stomach problems, to include as due to herbicide and chemical exposure.

13. Entitlement to a compensable disability rating for bilateral conjunctival pigmentation and endothelial pigment on the left, residuals of flash burns to eyes ("bilateral eye disability).  


REPRESENTATION

Veteran represented by:	Adam Neidenberg, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1969 to August 1971, with additional reserve service.  

There have been multiple issues raised in this case, at different times, making a full adjudication of this case complex.

These matters come before the Board of Veterans' Appeals (Board) from June 2004, September 2010, June 2013, February 2016, and August 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In this regard, the February 2016 rating decision denied the Veteran's knee and back claims on the basis that no new and material evidence had been received.  See 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2016).  However, the Veteran's initial claims for service connection were denied in the June 2013 rating decision, and the Veteran filed a timely Notice of Disagreement (NOD) the following month.  The Veteran was not provided with a subsequent Statement of the Case (SOC), nor did he indicate the desire to withdraw these claims at any time.  Thus, the claims before the Board are properly construed as entitlement to service connection, as stemming from the June 2013 rating decision.

Further, the August 2016 rating decision denied the Veteran's psychiatric claim on the basis that no new and material evidence had been received.  In doing so, the RO stated that the Veteran's claim was first denied in 2005.  However, review of the 2005 rating decision indicates that only a claim for entitlement to pension, as due to such nonservice-connected disabilities as a psychiatric condition, was denied at that time.  Thus, the Veteran's current claim is more properly construed as an initial claim for entitlement to service connection.  

Collectively, the Veteran's skin, gastrointestinal, and bilateral eye claims were remanded by the Board in December 2007, January 2010, and February 2016 for additional development, which has since been completed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Veteran further testified as to these matters during a travel board hearing before the undersigned Veterans Law Judge (VLJ) in July 2015.  A transcript of that hearing is of record.

Briefly, the Board notes that the Veteran requested a videoconference hearing in a March 2017 statement, seemingly in response to a Supplemental Statement of the Case (SSOC) issued that same month.  However, the Veteran has already been afforded a hearing with respect to the issues currently on appeal.  Therefore, returning the case to the regional office for the purposes of scheduling another hearing in this case is not warranted, and appears to have been inadvertent.  Therefore, there is no bar to proceeding with a decision at this time.  In this regard, the Board must note that this case has been pending for many years.

The Board recognizes Adam Neidenberg, Esquire, as the Veteran's current representative.  See 38 C.F.R. § 14.631, 20.600 (2016); see also VA Form 21-22a dated October 2016; withdrawal acknowledgement letter dated November 2016.  

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised throughout the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See, e.g., lay statements dated June 1995, July 2004, and April 2005; VA treatment letter dated May 2004.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

All claims other than the Veteran's bilateral eye claim are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.





FINDING OF FACT

Throughout the entire rating period on appeal, the Veteran's bilateral eye disability did not result in active or inactive conjunctivitis or the residuals thereof.  


CONCLUSION OF LAW

Throughout the entire rating period on appeal, the criteria for a compensable disability rating for bilateral conjunctival pigmentation and endothelial pigment on the left, residuals of flash burns to eyes, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1-4.7 (2014); 38 C.F.R. § 4.84a, Diagnostic Code 6018 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is currently seeking entitlement to a compensable rating for his bilateral eye disability.  The rating period on appeal extends from January 12, 1998, one year prior to the receipt of the Veteran's claim, to the present.  See 38 C.F.R. 
§ 3.400 (o)(2) (2016).

Generally, disability ratings are assigned under a schedule for rating disabilities and based on a comparison of the veteran's symptoms to the criteria in the rating schedule.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2016); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern in a claim for increased rating is the present level of disability. Although the overall history of the veteran's disability shall be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for that disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  In all claims for an increased disability rating, VA has a duty to consider the possibility of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The regulations for eye disabilities were amended effective December 10, 2008, and the accompanying changes to the diagnostic codes apply to claims filed on or after that date.  See 73 Fed. Reg. 66543-54 (Nov. 10, 2008).  As the Veteran's claim was received in January 1998, the earlier rating criteria apply in this case.  Id.

Additionally, the Veteran's disability has been rated per Diagnostic Code 6099-6018.  Hyphenated diagnostic codes, as seen here, are used when an unlisted disability is at issue.  See 38 C.F.R. § 4.27 (2016).  Use of the second diagnostic code provides further detail regarding the origins of the unlisted disability, the bodily functions affected, the symptomatology, and anatomical location.  Id.; see Tropf v. Nicholson, 20 Vet. App. 317, 321 (2006).  Thus, the Veteran's disability is evaluated by analogy against the rating criteria for the second diagnostic code.  Id.  

Diagnostic Code 6018 establishes the rating criteria for conjunctivitis, other, chronic.  Per the old regulations, a 10 percent rating is warranted for active conjunctivitis, with objective symptoms.  Healed conjunctivitis is to be rated on residuals.  A noncompensable rating is assigned when no residuals are present.  38 C.F.R. § 4.84a, Diagnostic Code 6018 (2008).

Concerning visual acuity under the old rating criteria, the overall loss of acuteness or sharpness of vision is determined by applying the criteria set forth at 38 C.F.R. 
§ 4.84a.  The rating will be based on the best distant vision obtainable after best correction with glasses, except in cases of keratoconus, where lenses are medically required.  38 C.F.R. § 4.75 (2008).

Further, Diagnostic Codes 6061 through 6079 provide a chart where the visual acuity in one eye is compared to the visual acuity in the other eye to achieve the bilateral rating.  Those criteria provide that the impairment of central visual acuity is to be rated from 0 percent to 100 percent based upon the degree of the resulting impairment of visual acuity.  The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. 
§ 4.84a, Codes 6061-6079, Table V (2008). 

A noncompensable rating is warranted for impairment of central visual acuity where corrected visual acuity in both eyes is 20/40 or better.  38 C.F.R. § 4.84a, Diagnostic Code 6079 (2008).

A 10 percent rating is warranted for impairment of central visual acuity when: 
(1) Corrected visual acuity in one eye is 20/50 and the other eye is 20/40; 
(2) corrected visual acuity in both eyes is 20/70; (3) corrected visual acuity in one eye is 20/70 and the other eye is 20/40; or (4) corrected visual acuity in one eye is 20/100 and the other eye is 20/40.  38 C.F.R. § 4.84a, Diagnostic Code 6079 (2008).

A 20 percent rating is warranted for impairment of central visual acuity when: 
(1) Corrected visual acuity in one eye is 20/100 and the other eye is 20/50; 
(2) corrected visual acuity in one eye is 20/200 in one eye and 20/40 in the other eye; or (3) corrected visual acuity in one eye is 15/200 and 20/40 in the other eye.  38 C.F.R. § 4.84a, Diagnostic Code 6077 (2008).

A 30 percent rating is warranted for impairment of central visual acuity in the following situations: (1) Corrected visual acuity in both eyes is 20/70; (2) corrected visual acuity in one eye is 20/100 and the other eye is 20/70; (3) corrected visual acuity in one eye is 20/200 in one eye and 20/50 in the other eye; (4) corrected visual acuity in one eye is 15/200 and 20/50 in the other eye; (5) corrected visual acuity in one eye is 10/200 and 20/40 in the other eye; (6) corrected visual acuity in one eye is 5/200 and 20/40 in the other eye; or (7) blindness of one eye and corrected vision to 20/40 in the other eye.  38 C.F.R. § 4.84a, Diagnostic Codes 6070, 6074, 6076, 6077, 6078 (2008).

A 40 percent rating is warranted for impairment of central visual acuity when: 
(1) Corrected visual acuity of one eye is to 20/200 and 20/70 in the other eye; 
(2) corrected visual acuity of one eye is to 15/200 and 20/70 in the other eye; 
(3) corrected visual acuity in one eye is to 10/200 and 20/50 in the other eye; 
(4) corrected visual acuity is to 5/200 in one eye and 20/50 in the other eye; or 
(5) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/50 and 20/40, respectively, in the other eye.  38 C.F.R. § 4.84a, Diagnostic Codes 6066, 6070, 6073, 6076 (2008).

A 50 percent rating is warranted for impairment of central visual acuity when: 
(1) corrected visual acuity is to 20/100 in both eyes; (2) corrected visual acuity is to 10/200 in one eye and to 20/70 in the other eye; (3) corrected visual acuity is to 5/200 in one eye and 20/70 in the other eye; or (4) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/70 and 20/50, respectively.  38 C.F.R. § 4.84a, Diagnostic Codes 6065, 6069, 6073, 6076, 6078 (2008).

A 60 percent rating is warranted for impairment of central visual acuity when: 
(1) Corrected visual acuity of one eye is to 20/200 and the other eye is 20/100; 
(2) corrected visual acuity of one eye is to 15/200 and the other eye is to 20/100; 
(3) corrected visual acuity of one eye is to 10/200 and the other eye is to 20/100; 
(4) corrected visual acuity of one eye is to 5/200 and the other eye is to 20/100; or (5) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/100 or 20/70 or 20/100, respectively.  38 C.F.R. § 4.84a, Diagnostic Codes 6065, 6069, 6073, 6076 (2008).

A 70 percent rating is warranted for impairment of central visual acuity when: 
(1) Corrected visual acuity of one eye is to 20/200 and the other eye is 20/200; 
(2) corrected visual acuity of one eye is to 15/200 and the other eye is to 20/200; 
(3) corrected visual acuity of one eye is to 10/200 and the other eye is to 20/200; 
(4) corrected visual acuity of one eye is to 5/200 and the other eye is to 20/200; or (5) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/200.  38 C.F.R. § 4.84a, Diagnostic Codes 6064, 6068, 6072, 6075 (2008).

An 80 percent rating is warranted for impairment of central visual acuity when: 
(1) Corrected visual acuity of one eye is to 15/200 and the other eye is 15/100; 
(2) corrected visual acuity of one eye is to 10/200 and the other eye is to 15/200; 
(3) corrected visual acuity of one eye is to 5/200 and the other eye is to 15/200; or (4) blindness or anatomical loss of one eye and corrected vision in the other eye to 15/200.  38 C.F.R. § 4.84a, Diagnostic Codes 6064, 6068, 6072, 6075 (2008).

A 90 percent rating is warranted for impairment of central visual acuity when: 
(1) Corrected visual acuity of one eye is to 10/200 and the other eye is 10/100; 
(2) corrected visual acuity of one eye is to 5/200 and the other eye is to 10/200; or (3) blindness or anatomical loss of one eye and corrected vision in the other eye to 10/200.  38 C.F.R. § 4.84a, Diagnostic Codes 6064, 6068, 6072, 6075 (2008).

Finally, a 100 percent rating is warranted for impairment of central visual acuity when: (1) Corrected visual acuity of one eye is to 5/200 and the other eye is 5/100; (2) blindness or anatomical loss of one eye and corrected vision in the other eye to 5/200; or (3) blindness or anatomical loss of both eyes.  38 C.F.R. § 4.84a, Diagnostic Codes 6061, 6062, 6063, 6067, 6071 (2008).

The Board will thus analyze the evidence of record against the rating criteria set forth above.  In doing so, the Board first notes that it has reviewed all of the evidence in the Veteran's claims file, placing an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no obligation to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as it relates to the Veteran's claim.

In this regard, the Board has reviewed VA treatment records spanning January 1998 to March 2017.  Said records repeatedly note no vision changes in the Veteran; his history of benign conjunctival nevi; and the ongoing use of artificial tears to treat dry eyes.  In June 1998, the Veteran's corrected vision was 20/20.  Racial melanosis and endopigment were observed at that time.  Vision deficits were explicitly denied in February 2005.  In August 2005, the Veteran presented with a probable sty on the left eye which was resistant to compresses.  In September 2015, corrected vision was noted as 20/20 in both eyes.

The Veteran has also submitted limited private treatment records in support of his claim.  Records spanning November 2005 to January 2006 note the Veteran's ongoing complaints of blurred vision, itching, and history of glaucoma.  Ocular melanosis was observed during that time, and objective, corrected vision was noted as 20/60 bilaterally.  A subsequent private examination from October 2009 notes the Veteran's vision as 20/30 in both eyes.

The Veteran has also undergone several VA examinations to date.  During the first, in September 1998, the Veteran reported ongoing symptoms of itching and occasional eyelid blisters.  These symptoms were attributed to blepharitis and not any previous ocular injury.  During examination, the Veteran demonstrated near visual acuity of 20/20 in each eye with appropriate correction.  Reported residuals included multiple conjunctival nevi bilaterally, with some pigment on the endothelial surface of the cornea temporally.  

The Veteran next underwent VA examination in May 2004, and reported an ongoing decrease in vision at that time, to include as due to a growing spot in his left eye.  Upon examination, the Veteran demonstrated 20/25 corrected far vision of the right eye, and 20/30 in the left.  The Veteran did not present with diplopia or keratoconus at that time.  However, mild bilateral cataracts were observed.  

Subsequent VA examination was provided in April 2010.  At that time, the Veteran reported growing "dark spots" over both eyes, particularly the left.  However, no visual complaints were reported that day.  Further, the Veteran demonstrated 20/25 corrected far vision at that time.   

The Veteran most recently underwent VA examination in March 2016 and was diagnosed with conjunctival pigmentation, photokeratitis, primary open angle suspect, and nuclear sclerotic cataracts in both eyes at that time.  Corrected distance vision was reported as 20/20 in both eyes.  Benign conjunctival melanosis was reported, such that the VA examiner concluded there was no decrease in visual acuity or other visual impairment as due to the Veteran's disability.  In an accompanying narrative report, the VA examiner explicitly noted "no active conjunctivitis in both eyes," with no residuals or corneal scarring.

Upon review of the above, the Board does not find that a compensable rating is warranted for the Veteran's eye disability at any time during the rating period on appeal.  Treatment records spanning nearly two decades are silent for reports of active conjunctivitis, as evidenced by objective symptoms or the treatment thereof.  Moreover, said treatment records present no evidence of residuals as due to the Veteran's disability, to include visual impairment.  Instead, the Veteran has presented with near-perfect corrected distance vision during the entire rating period on appeal, and his disability has consistently been classified as benign or inactive by multiple physicians.  Accordingly, the Veteran's disability picture does not qualify for a compensable disability rating at any time during the rating period on appeal, such that the claim must be denied.

In reaching this conclusion, the Board does not disregard the Veteran's reports of an ongoing worsening of his condition.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  However, without appropriate medical training and expertise, which he has not demonstrated, the Veteran is not competent to assess his disability against the criteria set forth in the General Rating Formula.  Further, the competent medical evidence of record commonly contradicts the Veteran's reports regarding the severity of his condition.  Thus, the Board affords greater credibility to the medical evidence of record in evaluating the severity of the Veteran's disability.

In doing so, the Board finds no evidence of active or healed conjunctivitis, or the residuals thereof including visual impairment, sufficient to justify a compensable rating at any time.  Thus, the Veteran's claim is hereby denied. 
Additional Considerations

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record, for the Board's consideration.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).
ORDER

Throughout the entire rating period on appeal, entitlement to a compensable disability rating for bilateral conjunctival pigmentation and endothelial pigment on the left, residuals of flash burns to eyes, is denied.


REMAND

Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to the adjudication of the Veteran's remaining claims.

Statement of the Case

Historically, the Veteran's bilateral shoulder; bilateral knee; hypertension; psychiatric; back; left foot; cholesterol; hemorrhoids; prostate; and sinus claims were denied in rating decisions dated June 2013, February 2016, and August 2016.  Timely NODs were received in July 2013, March 2016, and November 2016.  To date, no SOC has been issued which addresses these claims.  

Accordingly, a remand of these matters is now required such that the requisite SOC may be issued at this time.  See Manlincon v. West, 12 Vet. App. 238 (1999).



Records to Obtain

Certain records must be obtained pertaining to the Veteran's skin and gastrointestinal claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (c) (2016).  

First, the Veteran has posited that his disabilities may be due to in-service herbicide or chemical exposure.  See lay statement dated September 2005; Report of Contact dated January 2016.  However, no efforts to corroborate the alleged in-service exposure have been undertaken, to include obtaining a copy of the Veteran's service personnel records.   

Further, there is evidence of record which indicates that the Veteran is in receipt of Social Security Administration (SSA) disability benefits, due in part to a skin condition.  See SSA Notice of Decision dated September 2006.  However, the Veteran's SSA file has not yet been requested or otherwise obtained.  

As the above records are likely relevant to the Veteran's claims, all reasonable efforts must now be made to obtain them.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record complete military service personnel records for the Veteran for each period of active and reserve service.  All actions to obtain the requested records should be fully documented in the record.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

2.  Obtain from the SSA all records associated with the Veteran's claim for Social Security disability benefits.  All actions to obtain the requested records should be fully documented in the record.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

3.  Provide a Statement of the Case addressing the Veteran's bilateral shoulder; bilateral knee; hypertension; psychiatric; back; left foot; cholesterol; hemorrhoids; prostate; and sinus claims (issues 1 through 10 as set forth on the title page).  The Veteran and his representative are reminded that to vest the Board with jurisdiction over these issues, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2016).

4.  Readjudicate the remaining claims on appeal (skin and GERD).  If any of the benefits sought remain denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


